

115 HR 5884 IH: Mayor Libby Schaaf Act of 2018
U.S. House of Representatives
2018-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5884IN THE HOUSE OF REPRESENTATIVESMay 18, 2018Mr. King of Iowa (for himself and Mr. Gosar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to punish unlawful obstruction of the enforcement of the laws of the United States by State officials, and for other purposes. 
1.Short titleThis Act may be cited as the Mayor Libby Schaaf Act of 2018. 2.Obstruction of the enforcement of the laws of the United States (a)Obstruction of the enforcement of the laws of the United StatesChapter 73 of title 18, United States Code, is amended by inserting after section 1510 the following:  
 
1510A.Obstruction of the enforcement of the laws of the United States  
(a)It shall be unlawful for any officer, employee, or agent of a State or political subdivision thereof to obstruct, hinder, delay, or otherwise impede the enforcement of the laws of the United States, or to attempt to do so. Whoever violates this section shall be fined under this title or imprisoned for not more than 5 years, or both. (b)As used in this section— 
(1)the term obstruct, hinder, delay, or otherwise impede the enforcement of the laws of the United States shall include the purposeful broadcast by an officer, employee, or agent of a State or political subdivision thereof of information relating to any imminent action by a Federal law enforcement officer or agent without regard to the manner in which the broadcaster became aware of the imminent action; and (2)the term State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, or any other territory or possession of the United States..  
(b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 1510 the following:   1510A. Obstruction of the enforcement of the laws of the United States.. 